Citation Nr: 1722430	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than November 10, 2010, for the assignment of a 10 percent rating for status post fracture of middle finger of the left hand and osteoarthritis with scar.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from October 1976 to May 1998.  He was awarded the Air Force Achievement Medal with one device, the Air Force Commendation Medal, and the Air Force Good Conduct Medal with six devices. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2011.  A Statement of the Case (SOC) was issued in May 2013.  A timely VA Form 9 was received in June 2013.  

In connection with his appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the RO, to be held in January 2017.  The record shows that the appellant was duly notified of the time and date of the hearing in November and December 2016 letters.  In January 2017, the RO contacted the appellant by telephone to remind him of his upcoming travel Board hearing and the appellant stated that he would attend.  The record currently available to the Board, however, shows that the appellant failed to appear for the January 2017 hearing and has neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.


FINDINGS OF FACT

1.  The appellant's original claim of service connection for status post fracture of middle finger of the left hand was received by VA in February 1999.

2.  In an unappealed April 1999 rating decision, the RO granted service connection for status post fracture of middle finger of the left hand and assigned a noncompensable rating effective June 1, 1998, the day following the date of the appellant's separation from active service.

3.  The appellant's claim for an increased rating for his service-connected status post fracture of middle finger of the left hand was received by VA on November 10, 2010.

4.  There is nothing in the record upon which to conclude that there was an ascertainable increase in the severity of the appellant's service-connected left middle finger disability in the year prior to the date of receipt of his claim.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than November 10, 2010, for the award of a 10 percent rating for status post fracture of middle finger of the left hand and osteoarthritis with scar have not been met.  38 U.S.C.A. 1155, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

If a claim is received within one year of separation from service, the effective date is generally the day following separation from service.  See 38 C.F.R. § 3.400 (2016).  Otherwise, the effective date is the receipt of the claim or the date entitlement arose, whichever is later.  Id.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2) (2016).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2016); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2016).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2016).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2016).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VAOGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

III.  Analysis

	A.  Evidence

The appellant's original claim of service connection for his left middle finger disability was received by VA in February 1999, shortly after his separation from active service.  In an April 1999 rating decision, the RO granted service connection for residuals of fracture of the middle finger of the left hand and assigned an initial noncompensable rating effective June 1, 1998, the day following the date of the appellant's separation from active service.  Although he was duly notified of the RO's determination and his appellate rights in an April 1999 decision, the appellant did not appeal the RO's decision and he has not contended otherwise.  

On November 10, 2010, VA received a Statement in Support of Claim from the appellant in which he stated: "broke middle finger in Feb[ruary] 1995 and was not included in benefits."  The RO treated this statement as a claim for a compensable rating for the appellant's service-connected left middle finger disability.  

The appellant was afforded a contracted examination in January 2011, during which the appellant stated that he had not had medication, hospitalization, or surgery for his left middle finger.  The contracted examiner changed the diagnosis from status post fracture of middle finger of the left hand to status post fracture of middle finger of left hand and osteoarthritis because of a progression from the previous diagnosis.  Surgical scars were also diagnosed.

In a March 2011 rating decision, the RO awarded a rating of 10 percent for status post fracture of middle finger of the left hand and osteoarthritis with scar, effective November 10, 2010, the date of receipt of his claim for an increased rating.  

The appellant appealed the effective date assigned by the RO.  In his July 2011 notice of disagreement, the appellant requested that the 10 percent rating be retroactive to the date of his original claim.

In a May 2013 Statement of the Case, the RO explained that an effective date of November 10, 2010, had been assigned corresponding to the date of receipt of the the appellant's claim for an increased rating.  The RO further noted that the appellant's VA medical records were devoid of any treatment for his left middle finger disability from service separation to the time the appellant submitted his claim for an increased rating.

The appellant stated on his June 2013 VA Form 9 that he believed the submission date of his claim for an increased rating should be April 1999, not November 2010.  A letter from the appellant, also received in June 2013, states that he understood his November 10, 2010, claim to be a "follow-up of the initial claim; not the claim date.  You have made it sound like I just submitted my claim in 2010 when in essence, was done right after my retirement - 1999."  The appellant also stated that he had no treatment or other health care for his fractured middle finger from 1998 to 2010.  The appellant states that his "initial submission claim date should be April 1999[,] not the follow-up date of November 2010."

	B.  Analysis

As set forth above, although the appellant's original claim of service connection was, indeed, received by VA in February 1999, that claim was adjudicated in the April 1999 rating decision which assigned a noncompensable rating.  That decision became final when the appellant did not appeal.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

On November 10, 2010, VA received the appellant's claim for an increased rating.  The record contains no indication of an earlier pending claim, either formal or informal.  

As noted above, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2016); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In this case, the record reflects that in June 2013, the appellant stated that he had no treatment or other health care for his fractured middle finger from 1998 to 2010.  There is no medical evidence before the Board that the appellant's status post fracture of middle finger of the left hand and osteoarthritis with scar increased in severity prior to November 10, 2010, the date the appellant's claim for an increased rating was received.  Moreover, the appellant has not asserted that his left middle finger increased in severity in the year prior to the date of receipt of his claim for an increased rating.  Absent such medical or lay evidence, it is not factually ascertainable that the appellant's disability increased in severity in the year prior to the date of receipt of the claim.  38 C.F.R. § 3.400(o) (2016).

In summary, the record reflects that the appellant's claim for an increased rating was received by VA on November 10, 2010.  The Board has reviewed all the evidence of record to determine if any increase in disability was ascertainable in the year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(o) (2016); see also Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  As set forth above, however, the evidence of record contains no basis upon which to conclude that there was an ascertainable increase in the severity of the appellant's left middle finger disability in the year prior to the date of receipt of his claim.  The appellant has pointed to no such evidence, nor has he alleged that his service-connected disability increased in severity in the year prior to the date of receipt of his claim.  Thus, the Board can find no legal basis for the assignment of an effective date earlier than November 10, 2010.  


ORDER

Entitlement to an effective date earlier than November 10, 2010, for the assignment of a 10 percent rating for status post fracture of middle finger of the left hand and osteoarthritis with scar is denied.  




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


